t c summary opinion united_states tax_court lillie m tripp petitioner v commissioner of internal revenue respondent docket no 5257-06s filed date lillie m tripp pro_se nancy p klingshirn and dennis g driscoll for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure dollar_figure and dollar_figure for and respectively in addition respondent determined that petitioner was liable for accuracy-related_penalties under sec_6662 of dollar_figure for dollar_figure for and dollar_figure for the deficiencies arose as a consequence of respondent’s disallowance of deductions petitioner claimed for losses in connection with her partnership_interest in the lb tripp tripp group the tripp partnership embedded in the loss was a dollar_figure salary expense deduction for the value of cash and equipment transferred to a third party in exchange for services rendered to the partnership respondent also determined a deficiency in the income_tax of petitioner’s former husband richard powell tripp mr tripp stemming from the disallowance of a deduction claimed for a loss with respect to his interest in the tripp partnership mr tripp timely petitioned this court and his case at docket no 5256-06s was consolidated with the instant case for trial after 2the disallowed deduction for a loss in mr tripp’s case was in part attributable to the same dollar_figure deduction for a salary expense as in petitioner’s case trial respondent conceded the case involving mr tripp that case was thereafter severed from the instant case and a stipulated decision was entered after concessions by respondent herein the issues we must decide are whether petitioner had a basis in her interest in the tripp partnership sufficient to entitle her to deduct her distributive_share of the tripp partnership losses in and whether the tripp partnership may deduct dollar_figure as a salary expense in and whether petitioner is liable for accuracy-related_penalties under sec_6662 for and background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference during the years in issue petitioner was employed full time by a pharmaceutical company as a customer solutions manager she timely filed income_tax returns for and in which she reported wage income of dollar_figure dollar_figure and dollar_figure respectively during the same period petitioner owned an percent interest in the tripp partnership a general_partnership which was formed under the laws of ohio to provide personal care hair services and nail services through a beauty salon mr tripp owned the remaining 20-percent partnership_interest the tripp partnership_agreement provided that petitioner’s initial capital_contribution would be dollar_figure in cash and mr tripp’s contribution would be goods property and services valued by the parties to the agreement at dollar_figure the tripp partnership commenced its beauty salon operation on date the beauty salon did not generate income in any of the years in issue and ceased operations in june of the tripp partnership timely filed a form_1065 u s return of partnership income for each of the years in issue attached to each partnership return was a schedule showing each partner’s distributive_share of income or loss a schedule furnished to respondent with the partnership return but not with the or the return reported petitioner’s basis in the tripp partnership in accordance with the amounts that were reported on each form_1065 petitioner deducted dollar_figure as her distributive_share of the tripp partnership loss on her return dollar_figure as her distributive_share of the tripp partnership loss on her return and dollar_figure as her distributive_share of the tripp partnership loss on her return except for one item of the schedule for showed that petitioner’s basis in her partnership_interest at the beginning of the year was dollar_figure that her partnership contributions during the year totaled dollar_figure that her distributive_share of the partnership’s loss was dollar_figure and that her partnership basis at the end of the year was dollar_figure 4the beauty salon continued to generate losses after it continued partnership expense ie dollar_figure as a salary expense in respondent no longer contests the amount of losses reported by the tripp partnership for any of the years in issue however respondent posits that petitioner is not entitled to deduct her distributive_share of those losses maintaining that she lacks a sufficient basis in the partnership to do so as stated above respondent contests a dollar_figure salary expense that the tripp partnership deducted in that expense represents the value of property cash and used beauty salon equipment transferred to a cosmetologist who had rendered services to the tripp partnership respondent does not dispute that cash and equipment were transferred to the cosmetologist in exchange for services rendered to the tripp partnership but rather contests the value claimed for the property transferred moreover respondent contends that mr tripp rather than the tripp partnership was the owner of the property before the transfer discussion rule a provides that the burden_of_proof is on respondent with respect to any new_matter respondent concedes that the issue as to whether petitioner had a sufficient basis in her interest in the tripp partnership to use the partnership continued ceased operating because of storage expenses for its equipment losses_incurred in and is new_matter and therefore acknowledges that he bears the burden_of_proof with respect to this issue sec_704 limits the deductibility of a partner’s distributive_share of partnership losses those losses are deductible only to the extent of the adjusted_basis of the partner’s interest in the partnership 80_tc_825 affd 752_f2d_428 9th cir a partner’s adjusted_basis in the partnership is essentially the partner’s contribution to the partnership increased by the partner’s distributive_share of partnership income and decreased by all cash distributions and the partner’s distributive_share of partnership losses sec_705 if a partner’s distributive_share of partnership losses is greater than the partner’s available adjusted_basis the excess loss cannot be deducted in that year but must instead be carried forward until the partner has an adjusted_basis sufficient in amount to offset the amount of the loss see sec_1_704-1 income_tax regs respondent contends that petitioner notwithstanding her obligation_to_contribute dollar_figure to the tripp partnership pursuant to the partnership_agreement failed to establish that she made such an initial capital_contribution which would have given her a basis in her partnership_interest or she subsequently paid any partnership liabilities which would be considered capital contributions continuing respondent contends that as the tripp partnership never generated income petitioner’s adjusted_basis was not sufficient to permit her to deduct her distributive_share of partnership losses in any of the years in issue in support of his contention respondent points to the lack of documentary_evidence regarding the initial contribution by petitioner as well as the lack of evidence regarding her subsequent payment of partnership debt while petitioner did not document her capital contributions to the tripp partnership we are satisfied after observing her while she testified that she did in fact make such contributions the tripp partnership financial records prepared using the cash_method_of_accounting show and respondent does not contest that the beauty salon the partnership operated was not profitable during or and continued to generate losses in even though it ceased operations in june of the expenses of the tripp partnership routinely exceeded its revenues and the record reveals that virtually all of the partnership expenses were paid in cash depreciation was not significant because the partnership leased its equipment and premises mr tripp did not have the resources to make meaningful cash contributions to the partnership to cover its operating shortfall rather it was petitioner who had the resources from her substantial wage income and she testified forcefully and credibly that she paid the partnership’s shortfall in this regard when asked about her participation in the partnership’s affairs petitioner stated i still am paying the bills out of my check from our k for this business right now i am still paying for it after it is gone i have given my money up through all of the money avenues that i had whether it was my k or whether it was my equity loans my cash my own wages my bonus checks as well as credit cards i have been paying and paying and paying to try and help keep the business afloat at the time that it was active and afterwards i am paying because i like keeping my credit and everything being a-1 in any event we find that respondent failed to carry his burden of showing that petitioner did not make contributions to the partnership in amounts sufficient to give her an adjusted_basis in her partnership_interest at least equal to the claimed deductions for losses for the taxable years in issue with respect to the second issue--ie the allowance of a deduction for salary expense in for the value of property cash and equipment transferred to the cosmetologist in exchange for services-- sec_162 allows as a deduction a reasonable allowance for salaries or other compensation_for_personal_services actually rendered respondent does not dispute that a transfer of cash and equipment took place and that the recipient was an experienced cosmetologist with whom mr tripp had had previous business dealings mr tripp testified that the cosmetologist collaborated with the tripp partnership as an independent_contractor and that during a period in which mr tripp was hospitalized the cosmetologist helped ensure the continued operation of the tripp partnership beauty salon mr tripp stated that the tripp partnership as opposed to mr tripp personally transferred cash and used equipment to her nothing in the record indicates that the transfer was other than by the tripp partnership and was other than at arm’s length while it is true as respondent points out that the record does not contain any documentary substantiation as to the amount of cash or the precise value of the transferred equipment we are satisfied from mr tripp’s testimony that the value of the items transferred was dollar_figure as claimed by the tripp partnership we found mr tripp’s testimony credible and his testimony was uncontroverted by any evidence submitted by respondent because we hold that petitioner was entitled to the claimed deductions for losses from her interest in the tripp partnership and that the tripp partnership was entitled to a dollar_figure salary 5mr tripp had contemplated the sale of a beauty salon other than the one operated by the tripp partnership to the same cosmetologist in in an arm’s-length transaction that sale was not consummated 6moreover we are mindful that respondent raised the same issue in mr tripp’s case and subsequently conceded it see supra note expense deduction petitioner is not liable for accuracy-related_penalties under sec_6662 decision will be entered for petitioner
